Citation Nr: 1723984	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-26 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle condition.

2.  Entitlement to service connection for a right ankle condition.

3.  Entitlement to an initial compensable rating for lumbar osteoarthritis, claimed as chronic low back pain.

4.  Entitlement to an initial compensable rating for right knee osteoarthritis.



REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

According to the Veteran's DD Form 2014, he served on active duty in the United States Army and Army Reserve from November 1983 to August 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

I. Service Connection

In the December 2010 rating decision, the RO determined that service connection was not warranted for either a left or right ankle condition as there was no chronic condition noted at the Veteran's pre-discharge VA examination.  

The service treatment records (STRs) available to the August 2010 VA examiner included only the Veteran's STRs covering his service from 1991 to 2010.  In those records, there were no notations of symptoms, treatment, or diagnosis of any ankle condition.

In the August 2010 VA examination, the clinician noted that there was no evidence of fracture or other significant bone, joint, or soft tissue abnormalities upon x-ray examination of either ankle, and no signs observed of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion was within normal limits, as well.  The examiner did note that the Veteran gave a history of a twenty-six year bilateral condition that resulted in symptoms of stiffness, pain, and giving way, occurring once per day for one hour, at a pain level of five out of ten.  The Veteran also stated that he occasionally would use an ankle brace.

In May 2011, the Veteran submitted additional STRs that he had received following a request to the National Personnel Records Center which cover his period of service from 1983 to 1991.  Those records show injuries to the left ankle in October 1984, July 1989, and November 1990, ranging from a twisted ankle to a Grade III/IV sprain.  They also indicate that on his November 1983 entrance examination report, the Veteran stated he had a "torn fibula" in his right ankle in 1983.  The entrance examiner noted on the report that he had torn a ligament in his right lower leg in 1983, but it was ok now.  There were also indications of right ankle injuries in October 1984, July 1985, and August 1988.  On the Veteran's reenlistment examination in April 1991, the Veteran noted that he had an ankle injury more than once from 1984 to 1990.

The Board finds that the August 2010 VA examination is not adequate to determine the issues of service connection for a left and right ankle condition.  See Barr v. Nicholson, 21 Vet. App. at 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  There is clear evidence of injury to both ankles during service.  Although there was no pathology found to warrant a diagnosis in the VA examiner's opinion, a new examination is needed that reviews the entire medical history for any examination to adequately determine the issue.  

Additionally, a question has been raised by the November 1983 entrance examination whether an injury to the right ankle preexisted service.  If the Veteran is not presumed to have entered his active service in sound condition, the present claim for the right ankle is one of service aggravation.  See 38 U.S.C.A. §§ 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304(b), 3.306 (2016).  A new VA medical opinion is needed to determine whether any current condition may have been aggravated by service.

II. Disability Ratings

In the Veteran's substantive appeal, he claimed that his injuries were not properly diagnosed in service and that his service-connected low back and right knee disabilities were worse than currently rated.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined.  38 C.F.R. § 3.327(a).  The mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course.  However, the Veteran has claimed that his low back and right knee disabilities are worse since the August 2010 examination.  See Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  Further, the Veteran has not been afforded an adequate VA examination to measure his range of motion upon weight bearing, and under both active and passive conditions.  Correia v. McDonald, 28 Vet. App. 158 (2016) (precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  Therefore, a new examination is required to determine the severity of the Veteran's low back and right knee disabilities.

A new examination and opinion for each claim-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records since August 2010.  Ask the Veteran to identify and provide appropriate releases for relevant private records of treatment.  Associate any new or additional (non-duplicative) evidence with the claims file. 

2.  Schedule the Veteran for an orthopedic VA examination with an appropriate medical professional.  The claims folder should be provided to and reviewed by the examiner.  After a review of the examination findings and the entire evidence of record, the examiner is asked to render an opinion on the following: 

a.  Whether the Veteran currently has a left ankle disability that is at least as likely as not (i.e. there is a 50 percent or greater probability) the result of disease or injury incurred in or aggravated by service.  The examiner is asked to clearly identify all current disability(ies).

b.  Whether the Veteran currently has a right ankle disability that is at least as likely as not (i.e. there is a 50 percent or greater probability) the result of disease or injury incurred in or aggravated by service.  The examiner is asked to clearly identify all current disability(ies).  

i.  Special attention is requested to address the notation on the Veteran's November 1983 entrance examination report and whether any current disability is the result of aggravation of the injury noted therein (i.e., permanently worsened beyond natural progression).


c.  Ascertain the current severity and manifestations of the Veteran's service-connected low back and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

In particular, in order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examinations should include range-of-motion testing in active and passive motion, and weight-bearing and nonweight-bearing.

d.  The medical professional must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If he or she determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

e.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should thereafter be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




